Fairhurst, J.
¶27 (dissenting) - Under former RAP 16.11(b) (1998), the acting chief judge (ACJ) of the Court of Appeals had three options when assessing a personal restraint petition (PRP): decide the PRP is frivolous and dismiss, refer the PRP to a panel of judges to determine the PRP based solely on the record, or transfer the PRP to the superior court to either conduct a reference hearing or determine the merits, including information outside the record. I agree with the lead opinion that Zahid Khan’s PRP was not frivolous and therefore the ACJ erred in dismissing the PRP. But I cannot agree with the remedy the lead opinion now orders—allowing ' Khan to proceed with a reference hearing on his ineffective assistance of counsel claim. Because I believe this PRP can be decided on the record before us and because Khan fails to allege prejudice necessary to warrant relief, I dissent.
A. Khan is not entitled to a reference hearing
¶28 The lead opinion grants Khan a reference hearing to resolve the factual dispute of “whether [Khan’s] English fluency at the time of trial demanded an interpreter.” Lead opinion at 694. But Khan has not demonstrated he is entitled to a reference hearing on this matter.
*697¶29 Our case law on reference hearings makes clear that not “every set of allegations which is not meritless on its face entitles a petitioner to a reference hearing.” In re Pers. Restraint of Rice, 118 Wn.2d 876, 886, 828 P.2d 1086 (1992). Rather, “the purpose of a reference hearing is to resolve genuine factual disputes, not to determine whether the petitioner actually has evidence to support his allegations.” Id. The petitioner must set forth “with particularity” the facts that would entitle him to relief if proved. Id. If the petitioner’s allegations rest on information outside the record, “the petitioner must demonstrate that he has competent, admissible evidence to establish the facts that entitle him to relief.” Id.
¶30 Here, Khan has failed to identify particular disputed facts that could entitle him to relief if proved at a reference hearing. The competing declarations produced by Khan and the State fail to raise a relevant, material dispute. These declarations are authored by former coworkers, acquaintances, and fellow inmates regarding Khan’s English skills. While the documents do dispute Khan’s English proficiency, the debate is not relevant to our analysis because the declarations are based on conversations and relationships outside of a trial setting. The declarations tell us little about his ability to understand the happenings in and to communicate at his own trial. The trial transcripts sufficiently reflect Khan’s ability to communicate at trial. Khan thus fails to raise a genuine factual dispute that would entitle him to a reference hearing.
¶31 Nor is Khan entitled to a reference hearing for a determination of what portions of trial he did not understand. Khan simply has not provided sufficient evidence to warrant an evidentiary hearing on this point. In his declaration, he merely states that “[d]uring trial, I understood some things that were said and did not understand other parts of trial.” PRP, App. B at 2, para. 14. Such a bald assertion is not sufficient to warrant a reference hearing under Rice, 118 Wn.2d at 886. Rather, in order to obtain a *698reference hearing, it is Khan’s burden to state with particularity what portions of trial he did not understand. Id. Khan is not entitled to meet this initial burden at the hearing because “the purpose of a reference hearing is . . . not to determine whether the petitioner actually has evidence to support his allegations.” Id.
¶32 Khan does not otherwise describe the type of evidence he could raise in a reference hearing relating to his language abilities at trial or explain how he or any potential witnesses might demonstrate his English abilities years after the relevant event. Certainly, such evidence could and should have been attached to Khan’s initial PRP in the form of a declaration. Without such evidence, Khan fails to show how an evidentiary hearing would be helpful to resolve his ineffective assistance of counsel claim.
¶33 Perhaps most importantly, as discussed further below, Khan fails to prove he was prejudiced by the lack of an interpreter at his trial, and we may deny a reference hearing on this ground alone. Id. at 889 (“No evidentiary hearing is required in a collateral proceeding if the defendant fails to allege facts establishing the kind of prejudice necessary to satisfy the Strickland [v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)] test.”). For example, in Rice, we declined to grant a reference hearing when the petitioner failed to present sufficient evidence that the error he alleged at trial would have impacted the outcome of his case. Id. at 893.
B. Khan fails to establish prejudice
¶34 To obtain relief in a PRP on an ineffective assistance of counsel claim, a petitioner must satisfy the two-pronged Strickland standard. In re Pers. Restraint of Crace, 174 Wn.2d 835, 846-47, 280 P.3d 1102 (2012). First, a petitioner must show that his attorney’s performance was deficient. Strickland, 466 U.S. at 687; State v. Hendrickson, 129 Wn.2d 61, 77-78, 917 P.2d 563 (1996). Second, a petitioner must establish prejudice by showing that but for counsel’s *699unprofessional errors, there is a reasonable probability that the result would have been different. Strickland, 466 U.S. at 687; Hendrickson, 129 Wn.2d at 78. “A reasonable probability is a probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694. If the petitioner fails to meet one of the prongs, the inquiry ends and we need not analyze the case further. Crace, 174 Wn.2d at 847 (holding the petitioner failed to establish prejudice under Strickland and therefore declining to address whether counsel’s performance was deficient).
¶35 Khan fails to demonstrate how his counsel’s failure to provide an interpreter prejudiced him or impacted the outcome of his case. He generally asserts that the lack of an interpreter injured his credibility. But Khan does not present any analysis or argument that his credibility would have been significantly improved with an interpreter. Further, it is more likely that his credibility was injured from evidence produced at trial, such as the testimony from Eram Mirza and Sanober Mirza that they both saw Khan standing near R.H. with an erection. This was highly relevant and consistent with R.H.’s allegations of abuse. R.H. and Eram also testified to the negative backlash they received from their cultural and religious community as a result of their decision to testify against a family member. This testimony lent significant credibility to their allegations, as the jury would not likely believe that R.H. and Eram would endure such disapproval if the allegations were false. Khan does not explain how an interpreter would have impacted his credibility in a way that could influence the result of his trial.
¶36 Khan does not otherwise claim that the outcome of his case would have been different had he been provided an interpreter. As the lead opinion acknowledges, Khan discusses prejudice only at a very “high level of abstraction ... rather than drilling down into how the lack of an interpreter caused him prejudice by demonstrating what specifically he would have done differently had he understood the *700proceedings or questions.” Lead opinion at 692. He does not explain what particular aspects of his proceedings he did not understand, nor does he state any other evidence he would have provided had he been aided by an interpreter. Although his allocution at sentencing was strained, Khan does not now indicate that he would have stated anything differently with the assistance of an interpreter. Moreover, the trial transcript reveals that when Khan expressed confusion, questions were rephrased and Khan provided the relevant information. 3 Verbatim Report of Proceedings at 342-43, 349, 355, 382-83, 391, 401-02. In addition, Khan was able to communicate his version of events and clearly deny the allegations against him. See id. at 344-45.
¶37 Khan has not shown how he was prejudiced by his trial counsel’s decision to not secure an interpreter. He simply fails to produce any argument that shakes confidence in the outcome of the trial.
¶38 The lead opinion gives Khan the opportunity to show prejudice at a reference hearing. Lead opinion at 692. But this is not the purpose of a reference hearing. Khan must at least demonstrate that he has some sort of genuine factual dispute to resolve on the issue; the reference hearing should not be a new forum “to determine whether the petitioner actually has evidence to support his allegations.” Rice, 118 Wn.2d at 886. Khan has failed to demonstrate prejudice under Strickland or even raise a factual dispute on the matter.
C. Conclusion
¶39 I agree with the lead opinion that the ACJ’s order violated the procedure set forth in former RAP 16.11(b) by dismissing a nonfrivolous PRP. However, I disagree that Khan is entitled to a reference hearing on his ineffective assistance of counsel claim. Khan has failed to allege any factual dispute sufficient to warrant an evidentiary hearing. I would hold that Khan has failed to establish or raise a factual dispute about how the lack of an interpreter prej*701udiced the outcome of his trial. Without such a showing, Khan is not entitled to relief or the opportunity to further develop his claims. I respectfully dissent.
Madsen, C.J., and Johnson and Owens, JJ., concur with Fairhurst, J.